DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Drawings
The drawings were received on 6/21/2022.  These drawings are accepted.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “26” has been used to designate both the inflection portion of the distal flange (see paragraph 118 of the current specification) and the inflection portion of the proximal flange (see paragraph 244 of the current specification). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 63-65, 67-71, 73-75, 77-78 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy US 2011/0040324 in view of Morrison US 2009/0221968.
Regarding Claim 63, McCarthy discloses a tissue retractor (Fig 2) for retracting a tissue incision and supporting cardiac tissue of an atrial ceiling, wherein said tissue incision comprises an incision edge, and wherein said tissue retractor comprises 
a retractor body (see Figs below), wherein: 
said retractor body is formed from a single tubular structure (Fig 2, it is noted that tube #11 is a distinct component attached to the retractor body) and has a tubular shape extending along a predetermined longitudinal axis direction (see Figs below); 
said retractor body delimits a central device opening (see Figs below); 
said retractor body is adapted to pass from a gathered or folded body position to an extended or unfolded body position in which it keeps said central device opening pervious; said retractor body in said extended or unfolded body position extends so that, when said retractor body is placed straddling said incision edge, it retracts said incision edge by opening said tissue incision (paragraph 26, 40 retractor is able collapsible/foldable and then expanded and able to retract tissue, see Fig 3); 
said retractor body with respect to said tissue incision comprises a first proximal-most body end and an opposite second distal-most body end (see Figs below); 
said first proximal-most body end comprises a proximal flange (see Figs below);
said proximal flange comprises an inner proximal flange edge close to the longitudinal axis and an outer proximal flange edge opposite to the inner proximal flange edge (see Figs below);
 said proximal flange comprises a proximal flange body which extends, with the tissue retractor not delivered, in a cantilevered manner away from said central device opening (see Figs below); 
said second distal-most body end comprises a distal flange (see Figs below); 
said distal flange comprises an inner distal flange edge proximal to the longitudinal axis and an outer distal flange edge opposite to said inner distal flange edge (see Figs below); 
said distal flange comprises a distal flange body which extends, with the tissue retractor not delivered, in a cantilevered manner away from said central device opening (see Figs below); 
said retractor body further comprises a retractor neck (see Fig below), wherein said proximal flange, said retractor neck and said distal flange define a single continuous wall (see Fig below); 
said retractor neck comprises a first proximal neck end and an opposite second distal neck end (see Figs below); 
said first proximal neck end is continuous with said inner proximal flange edge (see Figs below); 
said second distal neck end is continuous with said inner distal flange edge (see Figs below);
 said proximal flange comprises at least one proximal flat or concave flange portion having concavity facing said distal flange (see Figs below, paragraph 20 where it is spherical); 
said distal flange comprises at least one distal concave flange portion having concavity either facing away from or towards a side opposite to said proximal flange, so that the concavity of the at least one distal concave flange portion and the concavity of the at least one proximal flat or concave flange portion are facing a same direction (see Figs below, the concave flange portions are concave in the same direction); and 
wherein the distal flange is dome segment-shaped or spherical crown-shaped to support, once the tissue retractor has been delivered in the tissue incision, a round shape of the bloodless atrial ceiling, which tends to collapse (see Figs below, paragraph 20 where it is spherical/domed shaped and is able to support an atrial ceiling, see also Fig 4). 

    PNG
    media_image1.png
    753
    1086
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    493
    538
    media_image2.png
    Greyscale

Regarding Claim 64, McCarthy discloses said distal flange has a distal flange geometry and thickness which constitute a supporting structure to retract and support the cardiac tissue, thus creating a free surgical site (see Figs in claim 63, paragraph 15, able to support and retract cardiac tissue). 

Regarding Claim 65, McCarthy discloses said distal flange, with the tissue retractor not delivered, protrudes away from said retractor neck, thus increasing its radial extension in a less than linear manner to form a dome (see Figs in claim 63, paragraph 20 where it is spherical/domed shaped). 


Regarding Claim 67, McCarthy discloses said retractor body extends to form a closed and continuous ring body to annularly support edges or margins of the incision edge (Fig 2, Figs in claim 63, body forms a cylinder). 

Regarding Claim 68, McCarthy discloses the tissue retractor is delivered, the proximal flange is configured to conform over the cardiac tissue (paragraph 23, also see Fig 3-4, paragraph 24 “fit firmly against tissue”). 

Regarding Claim 69, McCarthy discloses said at least one distal concave flange portion is adapted to provide access to the surgical site (paragraph 23, inserted in a reduced profile and then allowed to expand/open to provide access to the surgical site). 

Regarding Claim 70, McCarthy discloses said retractor neck has elasticity adapted to apply a retracting action to contain the edges of the incision edge (paragraph 22, diameter of the neck is decreased and then expanded, paragraph 29, made out of elastic material such as silicone). 

Regarding Claim 71, McCarthy discloses said retractor body is made of elastic material, comprising medical-grade silicone (paragraph 29). 


Regarding Claim 73, McCarthy discloses said tissue retractor is made by co-molding several of different portions thereof with materials of different elastic properties (paragraph 28, where the retractor has a shape memory mesh/skeleton and various polymers). With regard to claim 73, it is noted that the device of McCarthy appear to be substantially identical to the device claimed, with a process of manufacturing not specifically disclosed. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). (see also MPEP 2113).

Regarding Claim 74, McCarthy discloses said distal flange has an inflection portion (see Fig below) close to the inner distal flange edge (see Fig below, where the inflection portion is close to the inner distal flange edge) which forms a circumferential channel or inflection throat between said distal flange and said retractor neck (see Fig below, where the inflection portion is adjacent the distal neck end and is curved and forms a channel or throat). 

    PNG
    media_image3.png
    697
    899
    media_image3.png
    Greyscale

Regarding Claim 75, McCarthy discloses said proximal flange has an inflection portion (see Fig below) close to the inner proximal flange edge (as seen in Fig below, the infection portion is nearby/close to the inner proximal flange edge)  which forms a circumferential channel or inflection throat between said proximal flange and said retractor neck (see Fig below, where the inflection portion is adjacent the proximal neck end and is curved and forms a channel or throat). 


    PNG
    media_image4.png
    618
    991
    media_image4.png
    Greyscale

Regarding Claim 77, McCarthy discloses wherein said retractor body comprises at least one portion associated with a reinforcing element (“skeleton” paragraph 29, “In some embodiments, the present invention provides a skeleton (e.g. memory alloy skeleton, mesh skeleton, etc.) which is coated or covered in a blood-impermeable layer“  ) adapted to locally increase rigidity of the retractor body to maintain said incision retracted, wherein said reinforcing element is made of metal material, and/or wherein said reinforcing element is made of shape-memory metal material (paragraph 29 where the reinforcing element is a shape memory metal skeleton embedded within the device to provide support and rigidity to the device)

Regarding Claim 78, McCarthy discloses said reinforcing element is internally associated with said retractor body; and/or wherein said reinforcing element is embedded within said retractor body (as discussed in claim 77). 

McCarthy discloses the claimed invention as discussed above where adjacent the second distal neck end appears to be a flange (see below) but does not disclose the second distal neck is continuous with said inner distal flange such that the central opening is delimited by a smooth, uninterrupted and continuous surface. 

    PNG
    media_image5.png
    471
    687
    media_image5.png
    Greyscale


Morrison discloses a similar retractor (Fig 4-5) having a distal neck end continuous with an inner flange edge such that a central opening is delimited by a smooth, uninterrupted and continuous surface (see Fig below) to provide access into an anatomy (paragraph 3,  abstract).


    PNG
    media_image6.png
    551
    789
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify McCarthy to have the central opening delimited by a smooth, uninterrupted and continuous surface (where there is no flange) in view of Morrison above because this provides a known configuration for a distal end of a cannula to provide access into an anatomy. 


Claims 79-80 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy US 2011/0040324 in view of Morrison US 2009/0221968.
Regarding Claim 79, McCarthy discloses a surgical access device (Fig 2) comprising at least one tissue retractor (Fig 2, see Fig below) for retracting a tissue incision and supporting cardiac tissue of an atrial ceiling, wherein said tissue incision comprises an incision edge, and wherein said tissue retractor comprises
 a retractor body, wherein: said retractor body is formed from a single tubular structure (Fig 2, it is noted that tube #11 is a district structure from the retractor body) has a tubular shape extending along a predetermined longitudinal axis direction (see Fig below, cylindrical tubular shape); 
said retractor body delimits a central device opening (see Fig below);
 said retractor body is adapted to pass from a gathered or folded body position to an extended or unfolded body position in which it keeps said central device opening pervious (paragraph 26, 40 retractor is able collapsible/foldable and then expanded and able to retract tissue, see Fig 3 ); 
said retractor body in said extended or unfolded body position extends so that, when said retractor body is placed straddling said incision edge, it retracts said incision edge by opening said tissue incision (paragraph 26, 40 retractor is able collapsible/foldable and then expanded and able to retract tissue, see Fig 3); 
said retractor body with respect to said tissue incision comprises a first proximal-most body end and an opposite second distal body end (see Fig below); 
said first proximal-most body end comprises only a proximal flange (see Fig below, note that tube #11 is a distinct component from the retractor body);
 said proximal flange comprises an inner proximal flange edge close to the longitudinal axis and an outer proximal flange edge opposite to the inner proximal flange edge (see Fig below);
 said proximal flange comprises a proximal flange body which extends, with the tissue retractor not delivered, in a cantilevered manner away from said central device opening (as seen in Figs below);
 said second distal-most body end comprises a distal flange (see Figs below);
said distal flange comprises an inner distal flange edge proximal to the longitudinal axis and an outer distal flange edge opposite to said inner distal flange edge (see Fig below);
said distal flange comprises a distal flange body which extends, with the tissue retractor not delivered, in a cantilevered manner away from said central device opening (see Figs below); 
said retractor body further comprises a retractor neck, wherein said proximal flange, said retractor neck, and said distal flange define a single continuous wall (see Fig below);
said retractor neck comprises a first proximal neck end and an opposite second distal neck end (see Figs below); 
said first proximal neck end is continuous to said inner proximal flange edge (see Figs below, where the retractor is one piece all components are continuous to each other, including the first proximal neck end and the inner proximal flange edge)(it is noted that applicant is not claiming how they are connected);
said second distal neck end is continuous to said inner distal flange edge (see Figs below, where the retractor is one piece all components are continuous to each other, including second distal neck end and the inner distal flange edge)(it is noted that applicant is not claiming how they are connected); 
said proximal flange comprises at least one proximal flat or concave flange portion having concavity facing said distal flange (see Figs below, paragraph 20 where it is spherical);
said distal flange comprises at least one distal concave flange portion having concavity either facing away from or towards a side opposite to said proximal flange (see Figs below), so that the concavity of the at least one distal concave flange portion and the concavity of the at least one proximal flat or concave flange portion are facing a same direction (see Figs below, the proximal concave flange portion and the distal concave flange portion are concave in the same direction); and wherein the distal flange is dome segment-shaped or spherical crown-shaped to support, once the tissue retractor has been delivered in the tissue incision, a round shape of the bloodless atrial ceiling, which tends to collapse (Figs below, paragraph 20 where it is spherical/domed shaped and is able to support an atrial ceiling, see also Fig 4). 

    PNG
    media_image7.png
    721
    1044
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    478
    673
    media_image8.png
    Greyscale

Regarding Claim 80, McCarthy discloses an atrial retractor (Fig 2) for cardiac surgery on mitral (paragraph 14) or tricuspid valve comprising the surgical access device of claim 79 (see rejection for claim 79) . 

McCarthy discloses the claimed invention as discussed above where adjacent the second distal neck end appears to be a flange (see below) but does not disclose that there is only a distal flange, the second distal neck is continuous with said inner distal flange such that the central opening is delimited by a smooth, uninterrupted and continuous surface. 

    PNG
    media_image5.png
    471
    687
    media_image5.png
    Greyscale


Morrison discloses a similar retractor (Fig 4-5) having a distal neck end continuous with an inner flange edge such that a central opening is delimited by a smooth, uninterrupted and continuous surface (see Fig below) to provide access into an anatomy (paragraph 3,  abstract).


    PNG
    media_image6.png
    551
    789
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify McCarthy to have the central opening delimited by a smooth, uninterrupted and continuous surface (where there is no flange) in view of Morrison above because this provides a known configuration for a distal end of a cannula to provide access into an anatomy. It is noted that with this configuration, there would only be one single distal flange. 

Claims 81 is rejected under 35 U.S.C. 103 as being unpatentable over McCarthy US 2011/0040324 in view of Morrison US 2009/0221968.
Regarding Claim 81, McCarthy discloses an assembly (Fig 2) comprising a tissue retractor (Fig 2) for retracting a tissue incision and supporting cardiac tissue of an atrial ceiling, wherein said tissue incision comprises an incision edge, and wherein said tissue retractor comprises a retractor body, wherein:
said retractor body has a tubular shape extending along a predetermined longitudinal axis direction (see Fig below, shaped as a cylindrical tube);
 said retractor body delimits a central device opening (see Fig below); said retractor body is adapted to pass from a gathered or folded body position to an extended or unfolded body position in which it keeps said central device opening pervious (see Fig below, paragraph 26, 40 retractor is able collapsible/foldable and then expanded and able to retract tissue, see Fig 3);
 said retractor body in said extended or unfolded body position extends so that, when said retractor body is placed straddling said incision edge, it retracts said incision edge by opening said tissue incision (paragraph 26, 40 retractor is able collapsible/foldable and then expanded and able to retract tissue, see Fig 3); 
said retractor body with respect to said tissue incision comprises a first proximal-most body end and an opposite second distal-most body end (see Fig below, Fig 2 where it is noted that tube #11 is a distinct component from the retractor body);
 said first proximal-most body end comprises only a proximal flange (see Fig below); said proximal flange comprises an inner proximal flange edge close to the longitudinal axis and an outer proximal flange edge opposite to the inner proximal flange edge (see Fig below);
 said proximal flange comprises a proximal flange body which extends, with the tissue retractor not delivered, in a cantilevered manner away from said central device opening (see Fig below);
 said second distal-most body end comprises a distal flange (see Fig below);
 said distal flange comprises an inner distal flange edge proximal to the longitudinal axis and an outer distal flange edge opposite to said inner distal flange edge (see Fig below);
said distal flange comprises a distal flange body which extends, with the tissue retractor not delivered, in a cantilevered manner away from said central device opening (see Fig below);
 said retractor body further comprises a retractor neck, wherein said proximal flange, said retractor neck, and said distal flange define a smooth continuous wall (see Fig below); said retractor neck comprises a first proximal neck end and an opposite second distal neck end (see Fig below); 
said first proximal neck end is continuous with said inner proximal flange edge (see Fig below);
 said second distal neck end is continuous with said inner distal flange edge (see Fig below);
 said proximal flange comprises at least one proximal flat or concave flange portion having concavity facing said distal flange (see Figs below, paragraph 20 where it is spherical);
 said distal flange comprises at least one distal concave flange portion (see Fig below, paragraph 20 where it is domed shape) having concavity either facing away from or towards a side opposite to said proximal flange, so that the concavity of the at least one distal concave flange portion and the concavity of the at least one proximal flat or concave flange portion are facing a same direction (see Fig below, the concave flange portions are concave in the same direction); and
 wherein the distal flange is dome segment-shaped or spherical crown-shaped to support (as discussed above, paragraph 20, see Fig below), once the tissue retractor has been delivered in the tissue incision, a round shape of the bloodless atrial ceiling, which tends to collapse (see Figs below, paragraph 20 where it is spherical/domed shaped and is able to support an atrial ceiling, see also Fig 4), and 
a delivery system (Fig 4a-e), wherein said delivery system comprises a tubular body (see Fig below) into which said tissue retractor is inserted (Fig 4a-e), said tubular body being adapted to be inserted into the tissue incision to release or lay said tissue retractor across the incision edge of said tissue incision (paragraph 13, 48-49 Fig 4a-4e). 


    PNG
    media_image9.png
    748
    1070
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    487
    543
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    205
    343
    media_image11.png
    Greyscale

McCarthy discloses the claimed invention as discussed above where adjacent the second distal neck end appears to be a flange (see below) but does not disclose that there is only a distal flange, the second distal neck is continuous with said inner distal flange such that the central opening is delimited by a smooth, uninterrupted and continuous surface. 

    PNG
    media_image5.png
    471
    687
    media_image5.png
    Greyscale


Morrison discloses a similar retractor (Fig 4-5) having a distal neck end continuous with an inner flange edge such that a central opening is delimited by a smooth, uninterrupted and continuous surface (see Fig below) to provide access into an anatomy (paragraph 3,  abstract).


    PNG
    media_image6.png
    551
    789
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify McCarthy to have the central opening delimited by a smooth, uninterrupted and continuous surface (where there is no flange) in view of Morrison above because this provides a known configuration for a distal end of a cannula to provide access into an anatomy. It is noted that with this configuration, there would only be one single distal flange. 






Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over McCarthy US 2011/0040324 and Morrison US 2009/0221968, as applied to claim 63, and in further view of Salvas US 2012/0245426.
McCarthy as modified discloses the claimed invention above where the proximal flange is for engagement of an exterior surface of an anatomy (Fig 3-4e), the distal flange is for engagement within an interior for an anatomy (Fig 3-4e) but does not disclose  wherein said proximal flange is made of a material different from the material of said distal flange. 
Salvas disclose a similar device (Fig 1, paragraph 16, also an access device) having a retractor body (#101) with a tubular shape (generally cylindrical as seen in Fig 1), a proximal flange (#111) for engagement of an exterior surface of an anatomy  (paragraph 19 “engage with an exterior tissue surface”) and a distal flange (#121) for engagement within an interior for an anatomy (“engage with an interior tissue surface” paragraph 19), said proximal flange is made of a material different from the material of said distal flange (“made of different materials” paragraph 119).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify McCarthy as modified to have said proximal flange is made of a material different from the material of said distal flange in view of Salvas above because these are known material choices to accommodate flanges that engage different areas of an anatomy (exterior and interior). 


Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over McCarthy US 2011/0040324 and Morrison US 2009/0221968, as applied to claim 63, in further view of Machold US 2017/0165068.
McCarthy as modified discloses the claimed invention as discussed above where the retractor is of a general circular shape (Fig 2) and can be folded (paragraph 26, 40 retractor is able collapsible/foldable) and can be inserted in a variety of shapes such as a “circular”/“flattened” shape (paragraph 33) but does not disclose said retractor body comprises a body wall with thinner portions, wherein said thinner portions extend longitudinally and/or along radial planes to create predetermined folding lines of the retractor body, and/or wherein said thinner portions are channels. 
Machold, pertinent to collapsing a device for insertion into the body (abstract),  discloses a circular device having a body wall (#120, Fig 13a) with thinner portions (#123), wherein said thinner portions extend longitudinally and/or along radial planes to create predetermined folding lines (#123) of the retractor body, and/or wherein said thinner portions are channels (Fig 13a, paragraph 86) to ensure preferential folding/collapsing of the device along predetermined lines into a flattened curved shape (paragraph 86, Fig 13a-b).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify McCarthy as modified to include thinner portions that form folding lines, in view of Machold above to ensure preferential folding/collapsing of the retractor along predetermined lines into a flattened curved shape.



Claim 82 is rejected under 35 U.S.C. 103 as obvious over McCarthy US 2011/0040324 and Morrison US 2009/0221968 as applied to claim 81, and  in further view of Ray US 5,824,093.
McCarthy as modified discloses  wherein said tissue retractor is accommodated folded in said delivery system (Fig 4a-4e in McCarthy), thus forming a shape with "H"-shaped folded loops in a section thereof transversal to its longitudinal extension (McCarthy: paragraph 26, 40 retractor is able collapsible/foldable,  paragraph 33 where the pre-insertion the retractor can be folded into a dumbbell shape which is similar to an H shape, likewise, one can simply the retractor into an H shape as claimed).
In the alternative, McCarthy as modified discloses  wherein said tissue retractor is accommodated folded in said delivery system (Fig 4a-4e in Morrison US 2009/0221968 ), the retractor is of a general circular shape (Fig 2 in Morrison US 2009/0221968) and can be folded (Morrison US 2009/0221968: paragraph 26, 40 retractor is able collapsible/foldable) and can be inserted in a variety of shapes such as a “flattened” shape (paragraph 33) but does not disclose the shape is "H"-shaped folded loops in a section thereof transversal to its longitudinal extension.
Ray, pertinent in the field of collapsed folded and flattened shapes,  discloses a circular device (Fig 4) that can be folded to a reduced/collapsed configuration (Fig 5) forming a shape with "H"-shaped folded loops in a section thereof transversal to its longitudinal extension (Fig 5, Col 5 lines 60-65), where the H shape is a known flattened shape (Fig 5, Col 5 lines 60-65). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify McCarthy as modified to have the retractor folded into an H shape in view of Ray above because H shape is a known flattened shape to collapse the size of a circular device. 

Response to Arguments
The previous drawing objection regarding reference “26” was not addressed and as such it stands,. 
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that in the previous interview, see Fig 2, where tube #11 is a distinct component and thus not considered part of the retractor body and that Figure 2 shows the tube #2 connected to the retractor body. See also PTO-892 showing similar retractors with smooth uninterrupted continuous surfaces. At present, the examiner does not have any suggestions to overcome the current rejections. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773